Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Len Taylor on 2/9/2021.
The application has been amended as follows: 

1. (Currently Amended) A data processing system comprising:
a plurality of memory boards each including:
a plurality of memory devices, and 
an error management controller configured to generate second error information based on plural pieces of first error information respectively received from each of the memory devices;
a memory error analysis device configured to analyze the second error information received from the memory boards and use the analyzed second error information for improve reliability of the data processing system; and
a plurality of compute boards configured to control the memory boards,
wherein one of the memory boards provides signal to one of the compute boards according to the first error information that is uncorrectable error information, 

wherein the shutdown memory board parses the first error information during booting 
of the shutdown memory board for generating the second error information.

2. (Original) The data processing system of claim 1, wherein the error management controller extracts at least one error details from the first error information according to at least one error categorization criterion, and generates the second error information including the error details.

3. (Original) The data processing system of claim 2, wherein the error categorization criterion is one of a type of a memory in which error has occurred, a manufacturing company of the memory in which the error has occurred, an address of the memory in which the error has occurred, a temperature of a memory system when the error has occurred, and whether the error is a correctable error.

4. (Original) The data processing system of claim 2, wherein the error management controller categorizes the error details according to the error categorization criterion, and stores the categorized error details in a memory error table.

5. (Canceled)



7. (Original) The data processing system of claim 6, wherein the error management controller counts the error number of the respective memory devices based on the stored error details, and controls the display device to display a signal according to whether one among the error number exceeds a threshold value.

8. (Original) The data processing system of claim 1, the memory error analysis device extracts at least one error details from the second error information according to at least one error categorization criterion, categorizes the error details according to the error categorization criterion, and stores the categorized error information in an internal memory error database.

9. (Original) The data processing system of claim 8, wherein the memory error analysis device analyzes by filtering and sorting the error details and summarizing the sorted error details.

10. (Original) The data processing system of claim 8, wherein the error categorization criterion is one of a type of a memory in which error has occurred, a manufacturing company of the memory in which the error has occurred, an address of the memory in which the error has occurred, a temperature of a memory system when the error has occurred, and whether the error is a correctable error.

11. (Currently Amended) An operating method of a data processing system, comprising:
generating, by a plurality of memory boards, second error information based on plural pieces of first error information respectively received from each of memory devices included in the memory boards;
analyzing, by a memory error analysis device, the second error information received from the memory boards;
providing, by one of the memory boards, signal to one of the compute boards included in the data processing system, according to the first error information that is uncorrectable error information;
shutting down, by the compute board, the memory board; 
parsing, by the shutdown memory board, the first error information during booting of 
the shutdown memory board for generating the second error information; and
using the analyzed second information for improve reliability of the data processing system.

12. (Original) The operating method of the data processing system of claim 11, wherein the generating the second error information comprises extracting at least one error details from the first error information according to at least one error categorization criterion, and generating the second error information including the error details.

13. (Original) The operating method of the data processing system of claim 12, wherein 

14. (Original) The operating method of the data processing system of claim 12, further comprising:
categorizing, by the memory boards, the error details according to the error categorization criterion; and 
storing, by the memory boards, the categorized error details in a memory error table.

15. (Canceled)

16. (Previously Presented) The operating method of the data processing system of claim 11, further comprising:
counting, by the memory boards, the error number of the respective memory devices based on the stored error details; and 
controlling, by the memory boards, an internal display device to display a signal according to whether one among the error number exceeds a threshold value.

17. (Original) The operating method of the data processing system of claim 11, further comprising:

categorizing, by the error analysis device, the error details according to the error categorization criterion; and
storing, by the error analysis device, the categorized error information in an internal memory error device.

18. (Original) The operating method of the data processing system of claim 17, wherein the analyzing the second error information comprises filtering and sorting the error details, and summarizing the sorted error details.

19. (Original) The operating method of the data processing system of claim 18, wherein the error categorization criterion is one of a type of a memory in which error has occurred, a manufacturing company of the memory in which the error has occurred, an address of the memory in which the error has occurred, a temperature of a memory system when the error has occurred, and whether the error is a correctable error.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6-14 and 16-19, which are now as 1-17 are allowable over the art of record.  This is because the arts of record do not teach or disclose the invention as recited in claims 1 and 10 as follow:
Claim 1:
“a plurality of memory boards each including:

an error management controller configured to generate second error information based on plural pieces of first error information respectively received from each of the memory devices;
a memory error analysis device configured to analyze the second error information received from the memory boards and use the analyzed second error information for improve reliability of the data processing system; and
a plurality of compute boards configured to control the memory boards,
wherein one of the memory boards provides signal to one of the compute boards according to the first error information that is uncorrectable error information, 
wherein the compute board shuts down the memory board in response to the signal, and 
wherein the shutdown memory board parses the first error information during booting 
of the shutdown memory board for generating the second error information”.

Claim 10:
“generating, by a plurality of memory boards, second error information based on plural pieces of first error information respectively received from each of memory devices included in the memory boards;
analyzing, by a memory error analysis device, the second error information received from the memory boards;
providing, by one of the memory boards, signal to one of the compute boards included 
shutting down, by the compute board, the memory board; 
parsing, by the shutdown memory board, the first error information during booting of 
the shutdown memory board for generating the second error information; and
using the analyzed second information for improve reliability of the data processing system”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111